Exhibit 99.1 FTN Midwest Securities Small & Mid Cap Bank Conference September 6, 2007 FINANCIAL CORPORATION® Forward-Looking Statements: Statements contained in this presentation, which are not historical facts, are forward-looking statements.In addition, SCBT Financial Corporation (SCBT) through its senior management or directors may from time to time make forward-looking public statements concerning matters herein. Such forward-looking statements are necessary estimates reflecting the best judgement of SCBT’s senior management or directors based upon current information and involve a number of risks and uncertainties.Certain factors which could affect the accuracy of such forward-looking statements are identified in the public filings made by SCBT with the Securities and Exchange Commission, and forward-looking statements contained in this presentation or in other public statements of SCBT or its senior management or directors should be considered in light of those factors.There can be no assurance that such factors or other factors will not affect the accuracy of such forward-looking statements. Executive Management Team Years of Current Name Experience Position Robert R. Hill, Jr. 12/18 CEOJohn C. Pollok 12 /18 COO & CFOJoe E. Burns 7/30 CCORichard C. Mathis 7/23 CROJohn F. Windley 5/31President SCBTThomas S. Camp 9/32 President SCBTPiedmont $2.27 billion bank founded in 1934 45 financial centers 16 S.C. Counties Opened 15 new offices in the last 5 years SCBT FinancialCorporation Profile Third largest independent commercial bank headquartered in South Carolina Eighth largest commercial bank in South Carolina1 Operates in 5 of the top 50 income and population growth MSA’s in the southeastern United States. Mission: To be South Carolina’s premier community bank and a top-performing bank in the southeast. 1 Source: FDIC Website as of June 30, 2006 At A Glance Closing Price as of 8-30-2007 $36.33 6-30-07 Earnings per share$0.60 Book Value (6-30-2007)$18.47 Price / Ea\ rnings (TTM)16.2x Market Capitalization at 8-30-2007 ~$334MM Listed on the NASDAQ Global Select Market What Makes Us Successful? Customers Employees Community Involvement Management/Board Business ModelCommunity Banking Local Decisions Centralized Processes Experienced Relationship Managers & Employees “South Carolina’s Bank”\ YTD 2007 Accomplishments Net Income of $10.8 million – Up 10.2% YOY. Diluted EPS of $1.17 – Up 10.1% YOY. Total Assets of $2.27 billion – Up 9.9% YOY. Paid 5% common stock dividend. Opened full-service branch in Myrtle Beach market. Opened full-service branch in Charleston market. Opening a full-service branch in Lexington market. Non-interest income up 17% QOQ 2Q‘07 to 2Q‘06; and up 19% YOY. Deposit Market Share DepositsMarket Rank Institution ($000)ShareBranches1 Wachovia (NC) $8,461,441 20.77 %1072 Bank of America (NC) 5,677,114 13.94 863 BB&T (NC) 5,490,144 13.48904 South Financial Group (SC)4,025,731 9.88 575 Synovus Financial (GA)2,670,9026.56 356 First Citizens Bancorp (SC)2,317,551 5.69 887 South Carolina Bank
